Appeal from a judgment and order (one paper) of the Supreme Court, Ontario County (John J. Ark, J.), entered November 13, 2006 in an action for breach of contract. The judgment and order, insofar as appealed from, granted in part plaintiff’s motion for partial summary judgment, awarded plaintiff judgment in the sum of $1,264,255 against defendant and denied defendant’s cross' motion for summary judgment dismissing the complaint.
It is hereby ordered that the judgment and order so appealed from is unanimously affirmed with costs. Present—Scudder, PJ., Martoche, Smith, Green and Gorski, JJ.